 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       KENNARD LEE DAVIS,                             No. 2:08-cv-0593 KJM DB P
12                       Plaintiff,
13             v.
14       JAMES WALKER, et al.,
15                       Defendants.
16
         KENNARD LEE DAVIS,                             No. 2:10-cv-2139 KJM DB P
17
                         Plaintiff,
18
               v.                                       ORDER APPOINTING LIMITED PURPOSE
19
         JAMES WALKER, et al.,                          COUNSEL
20
                         Defendants.
21

22

23                  Plaintiff is a state prisoner, proceeding in forma pauperis with the above civil
24   rights actions under 42 U.S.C. § 1983. Plaintiff is proceeding in both actions through a newly
25   appointed guardian ad litem, Jennifer Brown. See ECF Nos. 184; 255.1 In light of the recent
26
     1
27     Citations to documents filed in the court’s Electronic Case Filing (ECF) system are first to the
     record in Case No. 2:08-cv-0593 KJM DB and second to the record in Case No. 2:10-cv-2139
28   KJM DB.
                                                        1
 1   order appointing a new guardian ad litem for plaintiff, the undersigned finds that the appointment
 2   of counsel is warranted for an initial limited representation of the guardian ad litem, Ms. Brown,
 3   for the purposes of advising her regarding the posture of this case and possible steps going
 4   forward, including but not limited to participation in a court-convened settlement conference.
 5   Donald Aquinas Lancaster, Jr. has been selected from the court’s pro bono attorney panel to
 6   represent Ms. Brown for such limited purpose, and the attorney has agreed to be appointed.
 7                  Accordingly, IT IS HEREBY ORDERED that:
 8                  1. Donald Aquinas Lancaster, Jr. is appointed as limited purpose counsel on
 9   behalf of plaintiff’s guardian ad litem in the above-entitled matters. Such appointment is for the
10   limited purpose of advising the guardian ad litem regarding the posture of this case and possible
11   steps going forward, including but not limited to participation in a telephonic status conference to
12   be held on Thursday, December 13, 2018 at 2:30 p.m.
13                  2. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at
14   spark@caed.uscourts.gov if he has any questions related to the appointment.
15                  3. The Clerk of the Court is directed to serve a copy of this order on:
16                          A. Donald Aquinas Lancaster , Jr. The Lancaster Law Group, A
17                  Professional Corporation, 1101 Marina Village Parkway, Suite 201,
18                  Alameda, CA 94501; Email: dlancaster@thelancasterlawgroup.com; and
19                          B. Jennifer Brown, 2494 East Del Rio Court, Gilbert, AZ 85295;
20                  4. The Clerk of the Court shall take all steps necessary to make the record in the
21   above actions available to Mr. Lancaster. Any documents filed under seal shall be produced to
22   Mr. Lancaster subject to a protective order which shall limit the use of those documents to
23   attorneys-eyes only absent further order of court.
24   DATED: October 2, 2018.
25

26
                                                  UNITED STATES DISTRICT JUDGE
27

28
                                                          2
